Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	The independent claim does not provide a limitation to direct the scope of the invention at fuel cell applications. Further direction of the scope to include this distinction will make the claim commiserate in scope with the specification, and would allow for a more expeditious prosecution. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “said joined section includes at least one continuous joining line that intersects plural times”, but it is not clear as to what the joining line is intersecting. 
Regarding claims 2-9, are rejected as depending on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goto, US20190109335A1, and Hioki, US20180361507A1. 

Regarding claim 1, Goto teaches joint structure comprising a continuous joined section that joins together a pair of thin plates layered on each other so as to seal a space between said pair of the thin plates, said space surrounded by said joined section (joint line (100) comprising an inner (104) and outer line (106) for joining first (30) and second (32) metal separator)[0050],
Goto does not teach wherein said joined section includes at least one continuous joining line that intersects plural times, and a plurality of spatial areas surrounded by two adjacent intersections of said joining line and said joining line connecting the two intersections.
	Hioki teaches a joined section (welded joint)[0009] for joining a pair of plates [0003][0005] wherein the joined section intersects plural times [fig. 5] and a plurality of spatial areas surrounded by two adjacent intersections of said joining line and said joining line connecting the two intersections [fig. 5]. Further, Hioki teaches this weld shape to provide satisfactory weld quality without the use of large equipment [0005]. Then, it would have been obvious to one of ordinary skill in the art to apply the teachings of the weld shape of Hioki to the joint structure of Goto to provide satisfactory weld quality without the use of large equipment.

Regarding claim 2, Combined Goto teaches the joint structure according to claim 1. 
Further, Hioki teaches wherein two of said joining line extend while intersecting each other at a predetermined interval [fig. 5].

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goto, US20190109335A1, and Hioki, US20180361507A1 as applied to claim 2 above, and further in view of Hashimoto, JP2016048620A (see machine translation for citations). 

Regarding claim 3, combined Goto teaches the joint structure according to claim 2. 
Combined Goto does not teach wherein said joining line is formed in a wavy shape 
	Hashimoto teaches a joining line (81) formed in a wavy shape [0044][fig. 9]. Then, it would have been obvious to one of ordinary skill in the art to apply the teaching for a wavy shape as in Hashimoto to the joint structure of combined Goto as an obvious design choice.  

Regarding claim 4, combined Goto teaches the joint structure according to claim 1. 
Further, Hioki teaches wherein one of said joining line extends with a plurality of loops formed by overlapping [fig. 5].

Regarding claims 5 - 8, combined Goto teaches he joint structure according to claim 1 - 4. 
Further, Goto teaches wherein said joined section (100) is provided on an outer periphery of said pair of the thin plates [fig. 3].

Regarding claim 9, Goto teaches a fuel cell separator (separator)[0002] that is layered onto a membrane electrode assembly (MEA)[0023],
said fuel cell separator comprising a first separator of a thin plate (30)[0023], and
a second separator (32)[0023] of a thin plate to be layered onto said first separator and joined together [0023],
said first separator and said second separator being joined together by the joint structure according to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724